DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/26/2021 in which Applicant lists claims 1-9 as being cancelled, and claims 10-24 as being new. It is interpreted by the examiner that claims 10-24 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/25/2022, 5/24/2022 and 2/23/2022 were considered.
The information disclosure statement filed 11/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-through information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 210, 212 and 214 (see at least paragraphs [0051]-[0053] of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 19-21, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the plurality of spaced-apart low friction polymer regions”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15, 19-21, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The language “low friction polymer region” uses the relative term “low friction” which renders the claim indefinite. The term “low friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no standard provided in the specification to define what is considered “low friction”. As such, the metes and bounds of the claimed limitation cannot be discerned. For the purpose of this examination a polymer region is considered “low friction” if it is made from a polymer.
Claim 19 contains the trademark/trade names Teflon and Xylan.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyoxymethylene and fluoropolymers and, accordingly, the identification/description is indefinite. 
Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 17, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howarth et al., International Publication Number WO 2014/083318 A1, of record (hereafter Howarth).
Regarding claim 10, Howarth discloses a suspension assembly (see at least figures 1-10), comprising:
a support member (see at least figures 1-10, element 50) including a wire attach structure (see at least figures 1-10, element 51);
a moving member coupled to the support member (see at least figures 1-10, element 60), including:
a plate (see at least figures 1-10, element 66);
flexure arms extending from the plate and coupled to the support member (see at least figures 1-10, element 67); and
a wire attach structure (see at least figures 1-10, element 61);
a sliding bearing interface between the support member and the plate of the moving member (see at least figures 1-10, at least one of element 52, 53/53a, 56, 59/59a, 75, 62/63, 64/65, 66, 69, 70); and
a shape memory alloy wire coupled to and extending between the wire attach structures of the support member and the moving member (see at least figures 1-10, element 80).
Regarding claim 11, Howarth discloses the limitations of claim 10, and wherein the sliding bearing interface includes a low friction polymer region, wherein the low friction polymer region has a perimeter (see at least figures 1-10, element 53/53a as well as page 8, lines 31-33; and/or figures 1-10, element 59/59a as well as page 8, lines 31-33; and/or figures 1-10, element 64/65 as well as page 8, lines 31-33).
Regarding claim 12, Howarth discloses the limitations of claim 11, and wherein the low friction polymer region is fixedly mounted to the plate of the moving member (see at least figures 9-10 wherein polymer insulator layer 64 is mounted to top surface of moving plate 62/66, as well as page 8, lines 31-33, and pages 10-11, line 37-1).
Regarding claim 13, Howarth discloses the limitations of claim 12, and a spacer portion coupled with the low friction polymer region and attached to and extending from the plate of the moving member (see at least figures 8-10, element 62 wherein layer 62 may be considered a spacer portion which is coupled to polymer insulator layer 64 and is attached to and extending from plate 62/66, as well as page 8, lines 31-33, and pages 10-11, line 20-1).
Regarding claim 14, Howarth discloses the limitations of claim 13, and wherein the low friction polymer region is on the spacer portion (see at least figures 8-10, wherein polymer layer 64 is on spacer portion 62).
Regarding claim 17, Howarth discloses the limitations of claim 10, and wherein the sliding bearing interface includes a spacer portion extending from the support member (see at least figures 3-4, spacer portion 53/53a extending from support member 52; and/or figure 5, spacer portion 55 extending from support members 52 and 53; and/or figure 6, spacer portion 59 extending from support members 52, 53 and 55).
Regarding claim 20, Howarth discloses the limitations of claim 13, and wherein the spacer portion includes the same polymer as the sliding bearing interface (see at least figures 1-10, wherein any one of insulator layers 53, 59 and 64 may be considered a spacer portion, and any other of layers 53/53a, 59/59a and 64/65 may be considered a sliding bearing interface, as well as page 8, lines 31-33).
Regarding claims 21 and 23, Howarth discloses the limitations of claim 13, and wherein the spacer portion includes a metal (see at least element 62, and page 10, lines 20-27).
Regarding claim 22, Howarth discloses the limitations of claim 10, and wherein a plurality of spaced-apart low friction polymer regions are disposed as/in pockets (see at least figures 1-10, any plurality of 53/53a, 59/59a and 64/65, as well as pages 8-9, lines 37-1).
It is noted that the limitation “partial etch pocket” are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citations of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 24, Howarth discloses the limitations of claim 10, and wherein the sliding bearing interface includes a stop, the stop including an engagement portion fixedly positioned with respect to the support member to extend into an opening in the moving member (see at least figures 1-10, wherein ball 75 extends into openings 53a, 56, 59a, 63 and 65, and therefore at least any of elements 75, 53a, 56, 59a, 63 and 65 may be considered a “stop” since movement is limited).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17, 19-20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al., International Publication Number WO 2014/083318 A1, of record (hereafter Howarth) in view of Koch, U.S. Patent Number 3,587,432, of record (hereafter Koch).
Regarding claims 13-15, 17 and 20, an additional interpretation of claim 13 with respect to Howarth is that the ball bearing (75) of Howarth may be the spacer portion. However, bearing/spacer (75) is not coupled with the low friction polymer region and attached to and extending from the plate of the moving member; or that the sliding bearing interface includes a spacer portion extending from the support member, thereby forming a spacer portion and sliding bearing interface formed of the same polymer.
However, Koch teaches using bearings in a camera system, and further discloses that the bearings may be replaced with low friction nylon material (i.e. polymer) which is secured against displacement in one side of a groove, and may be slideably displaced in another side of a groove (see at least column 8, lines 1-51 of Koch).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the suspension assembly of Howarth to include the teachings of Koch so that the sliding bearing interface includes a spacer portion formed from, and extending from, at least one of the moving member or the support member, wherein a bearing surface is made from a low friction polymer region on the spacer portion thereby forming a spacer portion and sliding bearing interface formed of the same polymer, for the purpose of substituting one form of sliding bearing interface for another form of sliding bearing interface while having a reasonable expectation for success by providing another form of a low friction slidable bearing interface which is a low friction polymer spacer and bearing surface secured to one element and sliding against another element.
Furthermore, regarding claim 15, Howarth does not specifically disclose that the low friction polymer region is a polymer cylinder.
However, Koch teaches polymer sliding rollers which have a cylindrical shape (fig. 8, element 232; col. 8, lines 1-23).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose an appropriate shape for the polymer region which is secured to one element and sliding against another element, such as having the low friction polymer region be a polymer cylinder, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.
Therefore, one would have been motivated to select the shape of the low friction polymer region to be a polymer cylinder for the purpose of providing a small low friction region which is suitable for being secured to one element and sliding against another element while having a reasonable expectation for success, and is designed and shaped to suit particular design, size and shape restrictions for a particular suspension assembly apparatus. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 16, Howarth further discloses that the sliding bearing ball (75) has a convex shape (fig. 7, element 75). Additionally, Koch teaches polymer sliding bearing balls which have a convex spherical shape, or rollers which have a convex cylindrical shape (fig. 1, element 32; fig. 8, element 232; col. 3, line 61 through col. 4, line 41; col. 8, lines 1-23). 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose an appropriate shape for the sliding bearing interface which is secured to one element and sliding against another element, such as having a polymer surface portion with a convex shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.
Therefore, one would have been motivated to select the shape of the sliding bearing interface to be a polymer surface portion with a convex shape for the purpose of providing a small low friction region which minimal surface contact and sliding resistance due to friction while having a reasonable expectation for success, and is designed and shaped to suit particular design, size and shape restrictions for a particular suspension assembly apparatus. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, Howarth in view of Koch does not specifically disclose that the polymer region includes one of polyoxymethylene and fluoropolymers such as Teflon and Xylan.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an appropriate material for the polymer region, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use polyoxymethylene or fluoropolymers for the polymer region, for the purpose of using a suitable known material for the polymer of the sliding bearing surface to achieve desired sliding friction and wear resistance properties. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 22, Koch further teaches using a plurality of low friction polymer bearing or rollers disposed in a pocket (figs. 1 and 3, elements 20, 32, 28, 29; fig. 8, elements 232, 228, 229; col. 3, line 61 through col. 4, line 41; col. 8, lines 1-23).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the suspension assembly of Howarth to include the further teachings of Koch so that a plurality of spaced-apart low friction polymer regions are disposed in a pocket, for the purpose of substituting one form of sliding bearing interface for another form of sliding bearing interface while having a reasonable expectation for success by providing another form of a low friction slidable bearing interface which is a low friction polymer region sliding against a pocket element element.
It is noted that the limitation “partial etch pocket” are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citations of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 24, Koch further teaches that the sliding bearing interface may include a stop (fig. 1, elements 33, 34; fig. 5, elements 134, 166; col. 3, line 61 through col. 4, line 41; col. 7, lines 15-40), and that the sliding bearing interface may include an engagement portion fixedly positioned with respect to one member and extending into an opening of another member (col. 8, lines 41-51).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the suspension assembly of Howarth to include the teachings of Koch so that the sliding bearing interface includes a stop, the stop including an engagement portion fixedly positioned with respect to the support member to extend into an opening in the moving member, for the purpose of substituting one form of sliding bearing interface for another form of sliding bearing interface while having a reasonable expectation for success by providing another form of a low friction slidable bearing interface which includes a known form of stop.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-14, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,366,879 B1, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of U.S. Patent No. 9,366,879 B1.
Regarding claim 10 of the instant application, see at least claim(s) 1 of U.S. Patent No. 9,366,879 B1.
Regarding claim 11 of the instant application, see at least claim(s) 1, and/or claims 1, 2, 6, 7, 8 of U.S. Patent No. 9,366,879 B1.
Regarding claim 12 of the instant application, see at least claim(s) 1, and/or claims 1, 2, 6, 7, 8 of U.S. Patent No. 9,366,879 B1.
Regarding claim 13 of the instant application, see at least claim(s) 1, and/or claims 1, 2, 6, 7, 8 of U.S. Patent No. 9,366,879 B1.
Regarding claim 14 of the instant application, see at least claim(s) 1, and/or claims 1, 2, 6, 7, 8 of U.S. Patent No. 9,366,879 B1.
Regarding claim 17 of the instant application, see at least claim(s) 1 of U.S. Patent No. 9,366,879 B1.
Regarding claim 18 of the instant application, see at least claim(s) 1, 2, 3, 4, 5 of U.S. Patent No. 9,366,879 B1.
Regarding claim 19 of the instant application, see at least claim(s) 1, 2, 3, and/or 1 and 13, and/or 1, 2, 6, 7, 8, 10, 11 of U.S. Patent No. 9,366,879 B1.
Regarding claim 20 of the instant application, see at least claim(s) 1, 2, 6, 7, and/or 1, 2, 6, 12 of U.S. Patent No. 9,366,879 B1.
Regarding claims 21 and 23 of the instant application, see at least claim(s) 1, 2, 3, 4, and/or 1, 13, 14 of U.S. Patent No. 9,366,879 B1.
Regarding claim 22 of the instant application, see at least claim(s) 1, 2, 6, 7, 8, 9 of U.S. Patent No. 9,366,879 B1.

Claims 10-14, 17, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,139,647 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of U.S. Patent No. 10,139,647 B2.
Regarding claim 10 of the instant application, see at least claim(s) 1 of U.S. Patent No. 10,139,647 B2.
Regarding claim 11 of the instant application, see at least claim(s) 1-2 of U.S. Patent No. 10,139,647 B2.
Regarding claim 12 of the instant application, see at least claim(s) 1-2 of U.S. Patent No. 10,139,647 B2.
Regarding claim 13 of the instant application, see at least claim(s) 1-2 of U.S. Patent No. 10,139,647 B2.
Regarding claim 14 of the instant application, see at least claim(s) 1-2 of U.S. Patent No. 10,139,647 B2.
Regarding claim 17 of the instant application, see at least claim(s) 1-2 of U.S. Patent No. 10,139,647 B2.
Regarding claim 24 of the instant application, see at least claim(s) 1 of U.S. Patent No. 10,139,647 B2.

Claims 10-14, 17-19, 21, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-18 of U.S. Patent No. 11,073,702 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of U.S. Patent No. 11,073,702 B2.
Regarding claim 10 of the instant application, see at least claim(s) 1-4, and/or 12-13 of U.S. Patent No. 11,073,702 B2.
Regarding claim 11 of the instant application, see at least claim(s) 12-14, and/or 12 and 17-18 of U.S. Patent No. 11,073,702 B2.
Regarding claim 12 of the instant application, see at least claim(s) 12 and 17-18 of U.S. Patent No. 11,073,702 B2.
Regarding claim 13 of the instant application, see at least claim(s) 12 and 17-18 of U.S. Patent No. 11,073,702 B2.
Regarding claim 14 of the instant application, see at least claim(s) 12 and 17-18 of U.S. Patent No. 11,073,702 B2.
Regarding claim 17 of the instant application, see at least claim(s) 12 and 17-18 of U.S. Patent No. 11,073,702 B2.
Regarding claim 18 of the instant application, see at least claim(s) 12 and 16 of U.S. Patent No. 11,073,702 B2.
Regarding claim 19 of the instant application, see at least claim(s) 12 and 14 of U.S. Patent No. 11,073,702 B2.
Regarding claims 21 and 23 of the instant application, see at least claim(s) 12 and 15 of U.S. Patent No. 11,073,702 B2.

Allowable Subject Matter
Claim 18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the double patenting rejections set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872